Citation Nr: 0701630	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  98-04 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of a Department 
of Veterans Affairs Regional Office (RO) that denied the 
veteran's application to reopen a previously denied claim for 
service connection for a seizure disorder.  By an August 1998 
decision, the Board found that new and material evidence had 
been submitted, but that additional development was necessary 
with regard to the underlying service connection claim, and 
the claim was remanded.  In March 2001, the Board again 
remanded the claim for additional development.  After that 
additional development was completed, the Board denied the 
veteran's claim in March 2003.  Following the March 2003 
denial, the veteran appealed to the United States Court of 
Appeals for Veterans Claims ("Court").  In light of VA 
General Counsel's Opinion VAOPGCPREC 3-2003 (July 16, 2003), 
69 Fed. Reg. 25178 (2004), the Court vacated the Board's 
decision and remanded the claim to the Board, directing the 
Board to reconsider the veteran's claim pursuant to the 
mandates of VAOPGCPREC 3-2003.  The Board denied the claim in 
January 2004, following which the veteran appealed to the 
Court.  The Court again vacated the Board decision in June 
2004, and remanded the claim to the Board for additional 
consideration of the aforementioned General Counsel Opinion, 
as well as for application of the presumption of soundness 
pursuant to 38 U.S.C.A. § 1111 (West 2002), as guided by 
Wagner v. Prinicipi, 370 F.3d 1089 (Fed. Cir. 2004).  In 
August 2004 and January 2006, the Board again remanded the 
claim for additional development.  


FINDING OF FACT

The veteran's seizure disorder manifested to a compensable 
degree within one year of his separation from service.


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder 
have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including epileptic disorders, will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

On examination prior to entry into service in July 1973, no 
evidence of a seizure disorder was found.  In a report of 
medical history submitted at enlistment in July 1973, the 
veteran stated that he did not have a history of epilepsy.

Because the veteran's entrance examination in this case did 
not find evidence of a seizure disorder, and no other 
material evidence indicates that the veteran had a 
pre-existing seizure disorder, the veteran is entitled to a 
presumption of soundness under 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

However, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The Board finds that the presumption of soundness has not 
been rebutted in this case.  There is no evidence that shows 
the veteran was diagnosed with or suffered from seizures 
prior to entering service.  While a number of post-service 
treatment records indicate that the veteran reported 
experiencing his first seizure-like episode prior to his 
entrance into service, the veteran's statement regarding his 
history with epilepsy alone is insufficient to except him 
from this presumption.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a layperson is generally 
not capable of providing diagnosis or opining on a matter 
requiring knowledge of medical principles).  Therefore, the 
veteran is presumed to have been sound upon entry into 
service.

Having established that the veteran is entitled to a 
presumption of soundness, the next step of the inquiry is to 
determine whether the veteran developed a seizure disorder 
during active service.  Service medical records show that in 
November 1973 the veteran reported to sick call stating that 
the night before he had fainted, and been observed "shaking 
and biting his tongue."  He additionally reported that he 
had sought emergency medical treatment that night for a 
seizure disorder.  The diagnosis on the emergency treatment 
sign-out sheet, however, was "bizarre behavior."  The 
veteran was referred for neurological consultation.  On 
examination, no abnormalities were found, and no assessment 
of epilepsy was made.  It was noted that it was felt that the 
veteran was attempting to get out of the Army.  The veteran 
was referred for psychiatric evaluation, at which time he was 
diagnosed with chronic paranoid schizophrenic disorder.  He 
was subsequently discharged from service in December 1973.  

At his examination in November 1973, prior to separation from 
service, the veteran described his health as not well, on 
account of having a type of "fits."  The examiner 
determined that these complaints were of no medical 
significance and no official diagnosis of epilepsy was made.

Review of the veteran's service medical records thus does not 
show that the veteran had a seizure disorder during service 
or that he was treated for seizures during service.  Rather, 
a review of the records shows only that the veteran 
complained of a spell which he described as a seizure.  The 
Board can therefore not conclude, from a review of the 
service medical records, that the veteran had a seizure 
disorder during service.

Post-service medical records, however, show that the veteran 
was admitted to the hospital in April 1974, two weeks after 
he was observed by his mother to have uncontrolled shaking of 
both the upper and lower extremities, with his eyes rolled 
upward, foaming of the mouth, and tongue-biting.  His prior 
medical history was significant for a skull fracture and 
spinal meningitis, both prior to his entry into service.  The 
veteran was hospitalized for a period of 10 days, during 
which time he was observed to have one seizure, five to six 
minutes in duration.  On discharge, the diagnosis was seizure 
disorder.

Since that time, the veteran has been followed by a 
neurologist.  In October 1996, his treating VA physician 
noted that the veteran had a pre-service history of head 
injury and meningitis.  The veteran had reported to the 
physician that he had begun having seizures during service.  
The physician concluded that the veteran's seizure disorder 
was inactive at the time of his entrance into service but 
that the physical and emotional stress of the military 
training set it off.  The physician noted that it was quite 
common to see seizures set off by factors such as sleep 
deprivation, and emotional and physical stress, which, of 
course, were quite common in the military training 
environment.  On VA examination in March 1999 and in August 
2004, though the veteran currently was found to be seizure-
free with medication, his medical history was found to be 
consistent with generalized clonic seizure activity.

The Board finds that service connection for a seizure 
disorder is warranted in this case, as there is evidence that 
the veteran's seizure disorder manifested at least within a 
year of his separation from active service.  A compensable 
rating for epilepsy, petit mal, is warranted where the 
evidence shows a confirmed diagnosis, with a history of 
seizures, or continuous medication necessary for control of 
the epilepsy.  38 C.F.R. § 4.124a, Diagnostic Code 8911.  The 
Board finds that the veteran met the criteria for a 
compensable rating in April 1974 when he was diagnosed with a 
seizure disorder and had demonstrated a history of seizures.  
Therefore, the Board finds that the seizure disorder 
manifested to a compensable degree within one year following 
his separation from service.

Accordingly, service connection on a presumptive basis for a 
seizure disorder is granted.  The benefit-of-the-doubt rule 
has been considered in making this decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties to notify and assist the 
appellant have been satisfied is not required.  See 
38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  The Board 
finds that no further notification or assistance is 
necessary, and that deciding the appeal at this time is not 
prejudicial to the veteran. 


ORDER

Service connection for a seizure disorder is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


